Memorandum Per Curiam.
Consideration and decision of plaintiff’s motion for summary judgment should have been held in abeyance until the conclusion of the examination before trial of plaintiff granted to defendant on its counterclaim.
The judgment and order should be reversed, with $10 costs to appellant to abide the event, and motion denied without prejudice to new motion at the conclusion of the examination before trial.
Hammer, Shientag and Hecht, JJ., concur.
Judgment and order reversed, etc.